NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ARGENTUM MEDICAL, LLC,
Plaintiff/Coun,terclaim, Defen,dant-Appellant,
AND
THOMAS MILLER AND GREGG SILVER,
C0unterclaim Defendants-Appellants,
v. -
NOBLE BIOMATERIALS, .
Defen.dcmt / C0unterclaiman,t»Appellee,
AND
DERMA SCIENCES, INC.,
Defendant / Counterclaimcmt.
2011-1618, -1640, 2012-1035
Appea1s from the United StateS District C0urt for the
Midd1e District of Pennsylvania in case n0. 08-CV~1305,
Judge A. Richard Caput0.
ON MOTION

A;RGENTUM MED v. NoBLE BIoMATER1ALs 2
0 R D E R
Argentum Medical, LLC, Thomas Miller, and Gregg
Silver move for extensions of time to Ele their initial brief
and to consolidate the three pending appeals. The court
notes that 2011-1640 and 2012-1035 were consolidated
with 2011-1618 on September 30, 2011 and October 28,
2()11, respectively
Upon consideration thereof
IT ls ORDERED THAT:
The motions for extensions of time are granted to the
extent that Argentum Medical, LLC, et al.’s opening brief
is due January 3, 2012. The motion to consolidate is
denied as moot. p
FOR THE CoURT
 l 3  /s/ Jan Horbaly _
Date J an Horbaly
Clerk
cc: Thomas C. Cronin, Esq. 51 ED
Rgbert  Hay@S,  u.s.c0URTO APPEAl.S FOR
THE FEDEl?AL CIRCUIT
821 959 13 2011
.|AN HORBAL¥
CLERK